Title: The Committee of Secret Correspondence to the American Commissioners, 25 March 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Sir:
Philadelphia March. 25. 1777
We are commanded by Congress to transmit Copies of their Resolve of the 13 instant to all the Gentlemen abroad that hold correspondance with any of their Committees. The Necessity of Such a resolution and due attention to it, is fully evinced by the heavy expence america has been put to by many Gentlemen received into their Service, who have found it impossible to render themselves usefull for want of the Language and we think this the most likely means to save others the charge and trouble of a long voyage, as well as the mortification, of being disapointed in their expectations. You will therefore serve all such and oblige us by discouraging their coming to America for Military employment. We are sir Your Obedient Servants. By order of the Committee of Secret Correspondance
Robt Morris
 
Addressed: To / The Honorable Doctr Benjn Franklin / Silas Deane & Arthur Lee Esqrs / Paris
Notation: Secret Committe March 25 1777
